Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. This action is responsive to the reply filed on June 2, 2022.

2. Claims 22-49 have been examined. 

Response to Arguments
3. Remarks, pages 9-10:


    PNG
    media_image1.png
    144
    843
    media_image1.png
    Greyscale


4. Examiner respectfully disagrees with Applicant’s arguments.
Kim discloses a thin client device comprising: at least one peripheral device facilitating interaction with a user 
FIG.1, thin client device 100 
[0025] Referring to FIGS. 1 and 2, the firmware update system includes a mobile device 100, a network 200, and a FOTA server 300.
[0026] The mobile device 100 is a device that supports firmware update and includes an update agent 150 responsible for the firmware update, a boot loader 140, and a control unit 180 responsible for controlling overall operations of the mobile device 100. The mobile device 100 can download a plurality of update files from the FOTA server 300 to update the installed firmware. Particularly, the mobile device 100 temporarily stores the update files in a user data storage region 170 to verify the integrities of the update files.

a processor; a network interface; and writable, nonvolatile memory for storing firmware instructions executable by the processor (0009, 0021, 0030), the firmware instructions defining:
(i) a caching loader which, when executed by the processor, causes (A) identification of at least one newer version of at least one firmware application stored on the thin client device 
FIG.3, blocks 315-325 and related text
[0021] The update file is generated according to a difference between an old version and a new version of the firmware of the mobile device, and can include data corresponding to the difference and information indicating the address to which data corresponding to the new version of the firmware is installed. The update file may be referred to as a "delta file" or a "differential file".
[0030] The FOTA server 300 provides the firmware update service to the mobile device 100. The FOTA server 300 can be a server of the mobile carrier and/or the manufacturer of the mobile device 100. The FOTA server 300 is responsible for comparing the old and new versions of the firmware with each other to check the difference and generating the update file with the difference. When a new version of the firmware is issued, the FOTA server 300 generates an update file reflecting the differences between the new version and the old version of the firmware, and transmits the update file to the mobile device 100. The FOTA server 300 can also retrieve at least one update file differing from the current version of the firmware installed in the mobile device 100 and transmit the retrieved update file to the mobile device 100 in response to the firmware update request transmitted by the mobile device 100 connected to the FOTA server 300. When the update file is normal, the FOTA server 300 can transmit the update file along with a checksum, in accordance with an embodiment of the present invention.
 
(B) downloading for storage, in the nonvolatile memory, of the at least one newer version from a remote firmware server 
FIG.3, blocks 301-305 and related text, connect to firmware-over-the-air FOTA server
[0049] Referring to FIG. 3, in step 301, the mobile device 100 connects to the FOTA server. For example, the control unit 180 of the mobile device 100 controls the communication module 110 to establish a connection with the FOTA server 300 upon detecting a firmware update event.
[0050] Next, in step 303, the mobile terminal 100 downloads at least one update file from the FOTA server 300. In this embodiment of the present invention, it is assumed that a plurality of update files is downloaded. The control unit 180 stores the plurality of update files in the user data storage region 170.
[0051] In step 305, the mobile device 100 inspects the checksums of the downloaded update files, and determines whether the validities of all of the store update files in step 307, and determines whether all of the update files are invalid in step 309. According to an embodiment of the present invention, the FOTA server 300 provides checksums related to the update files such that the control unit 180 downloads the update files along with respective checksums. The control unit 180 verifies the checksums of the stored update files using the checksum (i.e., a second checksum) downloaded with the update files. The control unit 180 also verifies the integrities of all of the downloaded update files through the checksum inspection. More specifically, the control unit 180 compares the first checksum with the second checksum in order to determine whether there are any update files having a non-matching first and second checksums.
 
(C) management of transition, on the thin client device, to the downloaded at least one newer version of the at least one identified firmware application 
thin client device downloading the firmware version (0006, 0007, 0021, 0030)
[0026] The mobile device 100 is a device that supports firmware update and includes an update agent 150 responsible for the firmware update, a boot loader 140, and a control unit 180 responsible for controlling overall operations of the mobile device 100. The mobile device 100 can download a plurality of update files from the FOTA server 300 to update the installed firmware. Particularly, the mobile device 100 temporarily stores the update files in a user data storage region 170 to verify the integrities of the update files.
[0033] The display unit 120 displays a home screen and application execution screens of the applications running on the mobile device 100. For example, the display unit 120 is capable of displaying the execution screens of the applications related to messaging, email, Internet access, multimedia playback, search, communication, electronic book (e-book), still/motion picture capture, still/motion picture playback, Television (TV) playback (e.g., DMB and DVB playback), music player (e.g., MP3 playback), widget, memo, and game functions. Although the display unit 120 may be implemented with a Liquid Crystal Display (LCD), the display unit 120 may also be implemented with one of Light Emitting Diode (LED), Organic LED (OLED), and Active Matrix OLED (AMOLED) displays, for example. According to an embodiment of the present invention, the display unit 120 can be configured to provide an update file download status screen and a firmware update status screen. The firmware update status can be presented in the form of a text or an image. Particularly according to an embodiment of the present invention, the display unit 120 can display the firmware update result. The firmware update result can be provided in the form of a popup window.
[0041] If a firmware update event is detected, the control unit 180 establishes a connection to the FOTA server 300. In the connection setup process, the control unit 180 checks whether any update files for updating the firmware of the mobile device 100 exist. When a plurality of firmware update files are found, the control unit 180 checks the storage space of the storage unit 130 (particularly, the user data region 170). If it is determined that there is sufficient storage space for the firmware update files, the control unit 180 downloads the update files and stores the update files in the user data storage region 170 of the storage unit 130. If there is not enough storage space, the control unit 180 controls the display unit 120 to display an alarm message in the form of a popup window.
[0045] As aforementioned, the FOTA server 300 provides the mobile device 100 with the checksum (second checksum) related to the update file such that the control unit 180 can check the integrity of the update file based on the checksum (first checksum) of the downloaded update file and the second checksum in advance. Accordingly, the control unit 180 can avoid serious error problems caused by abnormal termination of the firmware update process due to the error of a specific file.
[0050] Next, in step 303, the mobile terminal 100 downloads at least one update file from the FOTA server 300. In this embodiment of the present invention, it is assumed that a plurality of update files is downloaded. The control unit 180 stores the plurality of update files in the user data storage region 170.


(ii) a base loader which, when executed by the processor, causes (A) communication, via the network interface, with the remote firmware server (0012, 0027-0030), and 
(B) downloading for storage, in the nonvolatile memory, of the caching loader 
download the update agent 
[0010] An aspect of the present invention provides a mobile device supporting firmware update with multiple update files and a firmware update method thereof. Another aspect of the present invention provides a mobile device and firmware update method thereof for checking integrities of a plurality of update files in advance and performing a firmware update according to the integrity check result. Another aspect of the present invention provides a mobile device and firmware update method thereof for checking integrities of a plurality of update files downloaded in firmware update process and performing the firmware update with at least one of the update files according to a result of the integrity check. Another aspect of the present invention provides a mobile device and firmware update method thereof for improving usability and user convenience by providing the environment optimized for firmware update.
[0019] Embodiments of the present invention include a firmware update method and apparatus of a mobile device. The firmware update method and apparatus verifies integrities of multiple update files in advance and performs firmware update based on an integrity verification result. This firmware update method and apparatus may prevent a firmware update process from freezing due to abnormal update files, and thus avoids potentially serious system problems.
[0026] The mobile device 100 is a device that supports firmware update and includes an update agent 150 responsible for the firmware update, a boot loader 140, and a control unit 180 responsible for controlling overall operations of the mobile device 100. The mobile device 100 can download a plurality of update files from the FOTA server 300 to update the installed firmware. Particularly, the mobile device 100 temporarily stores the update files in a user data storage region 170 to verify the integrities of the update files.
[0043] If the first checksum matches the second checksum, the control unit 180 transfers the corresponding update files to the delta file storage region 160. Next, the control unit 180 resets the system flag for performing the firmware update operation in system reboot and then performs reboot of the mobile device 100. In the rebooting process, the control unit 180 can load the boot loader 140 to control the system booting. At this time, the control unit 180 checks the system flag to determine whether the firmware update is necessary. Upon determining that the firmware update is necessary, the control unit 180 resets the mobile device 100 and activates the update agent 150 to update the firmware. After completing the firmware update, the control unit 180 deletes the update files from the delta file storage region 160, sets the system back to an original state, and then reboots the mobile device 100.
[0051] In step 305, the mobile device 100 inspects the checksums of the downloaded update files, and determines whether the validities of all of the store update files in step 307, and determines whether all of the update files are invalid in step 309. According to an embodiment of the present invention, the FOTA server 300 provides checksums related to the update files such that the control unit 180 downloads the update files along with respective checksums. The control unit 180 verifies the checksums of the stored update files using the checksum (i.e., a second checksum) downloaded with the update files. The control unit 180 also verifies the integrities of all of the downloaded update files through the checksum inspection. More specifically, the control unit 180 compares the first checksum with the second checksum in order to determine whether there are any update files having a non-matching first and second checksums.
[0055] In the rebooting process, the mobile device 100 activates the update agent, in step 317. For example, the boot loader 140, which is executed first in the booting process of the mobile device 100, checks the system flag. More specifically, the boot loader 140 checks the system flag to determine whether to perform firmware update. As aforementioned, if the system flag is set to a value indicating the firmware update, the update agent is loaded. For example, the update agent can be loaded on the control unit 180.

Allowable Subject Matter
5. After sufficient search and analysis, the examiner concluded that the claimed invention has been recited in such a manner that dependent claims 28, 37, and 47 not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The thin client device of claim 26, wherein the policy requires the transition to occur only when no log-on activity has occurred during a pre-set interval or when the rate of new log-ons within a time window falls below a pre-set threshold,” which are not found in the prior art of record.
Incorporating intervening claim 26 and claim 28 into claims 22, 31, and 40 would put the case in condition for allowance.


Claim Rejections – 35 USC §102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7. Claims 22, 23, 31, and 40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2012/0102477 A1 to Kim et al. (hereafter Kim).

Claim 22.    
Kim discloses a thin client device comprising: at least one peripheral device facilitating interaction with a user 
FIG.1, thin client device 100 
[0025] Referring to FIGS. 1 and 2, the firmware update system includes a mobile device 100, a network 200, and a FOTA server 300.
[0026] The mobile device 100 is a device that supports firmware update and includes an update agent 150 responsible for the firmware update, a boot loader 140, and a control unit 180 responsible for controlling overall operations of the mobile device 100. The mobile device 100 can download a plurality of update files from the FOTA server 300 to update the installed firmware. Particularly, the mobile device 100 temporarily stores the update files in a user data storage region 170 to verify the integrities of the update files.

a processor; a network interface; and writable, nonvolatile memory for storing firmware instructions executable by the processor (0009, 0021, 0030), the firmware instructions defining:
(i) a caching loader which, when executed by the processor, causes (A) identification of at least one newer version of at least one firmware application stored on the thin client device 
FIG.3, blocks 315-325 and related text
[0021] The update file is generated according to a difference between an old version and a new version of the firmware of the mobile device, and can include data corresponding to the difference and information indicating the address to which data corresponding to the new version of the firmware is installed. The update file may be referred to as a "delta file" or a "differential file".
[0030] The FOTA server 300 provides the firmware update service to the mobile device 100. The FOTA server 300 can be a server of the mobile carrier and/or the manufacturer of the mobile device 100. The FOTA server 300 is responsible for comparing the old and new versions of the firmware with each other to check the difference and generating the update file with the difference. When a new version of the firmware is issued, the FOTA server 300 generates an update file reflecting the differences between the new version and the old version of the firmware, and transmits the update file to the mobile device 100. The FOTA server 300 can also retrieve at least one update file differing from the current version of the firmware installed in the mobile device 100 and transmit the retrieved update file to the mobile device 100 in response to the firmware update request transmitted by the mobile device 100 connected to the FOTA server 300. When the update file is normal, the FOTA server 300 can transmit the update file along with a checksum, in accordance with an embodiment of the present invention.
 
(B) downloading for storage, in the nonvolatile memory, of the at least one newer version from a remote firmware server 
FIG.3, blocks 301-305 and related text, connect to firmware-over-the-air FOTA server
[0049] Referring to FIG. 3, in step 301, the mobile device 100 connects to the FOTA server. For example, the control unit 180 of the mobile device 100 controls the communication module 110 to establish a connection with the FOTA server 300 upon detecting a firmware update event.
[0050] Next, in step 303, the mobile terminal 100 downloads at least one update file from the FOTA server 300. In this embodiment of the present invention, it is assumed that a plurality of update files is downloaded. The control unit 180 stores the plurality of update files in the user data storage region 170.
[0051] In step 305, the mobile device 100 inspects the checksums of the downloaded update files, and determines whether the validities of all of the store update files in step 307, and determines whether all of the update files are invalid in step 309. According to an embodiment of the present invention, the FOTA server 300 provides checksums related to the update files such that the control unit 180 downloads the update files along with respective checksums. The control unit 180 verifies the checksums of the stored update files using the checksum (i.e., a second checksum) downloaded with the update files. The control unit 180 also verifies the integrities of all of the downloaded update files through the checksum inspection. More specifically, the control unit 180 compares the first checksum with the second checksum in order to determine whether there are any update files having a non-matching first and second checksums.
 
(C) management of transition, on the thin client device, to the downloaded at least one newer version of the at least one identified firmware application 
thin client device downloading the firmware version (0006, 0007, 0021, 0030)
[0026] The mobile device 100 is a device that supports firmware update and includes an update agent 150 responsible for the firmware update, a boot loader 140, and a control unit 180 responsible for controlling overall operations of the mobile device 100. The mobile device 100 can download a plurality of update files from the FOTA server 300 to update the installed firmware. Particularly, the mobile device 100 temporarily stores the update files in a user data storage region 170 to verify the integrities of the update files.
[0033] The display unit 120 displays a home screen and application execution screens of the applications running on the mobile device 100. For example, the display unit 120 is capable of displaying the execution screens of the applications related to messaging, email, Internet access, multimedia playback, search, communication, electronic book (e-book), still/motion picture capture, still/motion picture playback, Television (TV) playback (e.g., DMB and DVB playback), music player (e.g., MP3 playback), widget, memo, and game functions. Although the display unit 120 may be implemented with a Liquid Crystal Display (LCD), the display unit 120 may also be implemented with one of Light Emitting Diode (LED), Organic LED (OLED), and Active Matrix OLED (AMOLED) displays, for example. According to an embodiment of the present invention, the display unit 120 can be configured to provide an update file download status screen and a firmware update status screen. The firmware update status can be presented in the form of a text or an image. Particularly according to an embodiment of the present invention, the display unit 120 can display the firmware update result. The firmware update result can be provided in the form of a popup window.
[0041] If a firmware update event is detected, the control unit 180 establishes a connection to the FOTA server 300. In the connection setup process, the control unit 180 checks whether any update files for updating the firmware of the mobile device 100 exist. When a plurality of firmware update files are found, the control unit 180 checks the storage space of the storage unit 130 (particularly, the user data region 170). If it is determined that there is sufficient storage space for the firmware update files, the control unit 180 downloads the update files and stores the update files in the user data storage region 170 of the storage unit 130. If there is not enough storage space, the control unit 180 controls the display unit 120 to display an alarm message in the form of a popup window.
[0045] As aforementioned, the FOTA server 300 provides the mobile device 100 with the checksum (second checksum) related to the update file such that the control unit 180 can check the integrity of the update file based on the checksum (first checksum) of the downloaded update file and the second checksum in advance. Accordingly, the control unit 180 can avoid serious error problems caused by abnormal termination of the firmware update process due to the error of a specific file.
[0050] Next, in step 303, the mobile terminal 100 downloads at least one update file from the FOTA server 300. In this embodiment of the present invention, it is assumed that a plurality of update files is downloaded. The control unit 180 stores the plurality of update files in the user data storage region 170.


(ii) a base loader which, when executed by the processor, causes (A) communication, via the network interface, with the remote firmware server (0012, 0027-0030), and 
(B) downloading for storage, in the nonvolatile memory, of the caching loader 
download the update agent 
[0010] An aspect of the present invention provides a mobile device supporting firmware update with multiple update files and a firmware update method thereof. Another aspect of the present invention provides a mobile device and firmware update method thereof for checking integrities of a plurality of update files in advance and performing a firmware update according to the integrity check result. Another aspect of the present invention provides a mobile device and firmware update method thereof for checking integrities of a plurality of update files downloaded in firmware update process and performing the firmware update with at least one of the update files according to a result of the integrity check. Another aspect of the present invention provides a mobile device and firmware update method thereof for improving usability and user convenience by providing the environment optimized for firmware update.
[0019] Embodiments of the present invention include a firmware update method and apparatus of a mobile device. The firmware update method and apparatus verifies integrities of multiple update files in advance and performs firmware update based on an integrity verification result. This firmware update method and apparatus may prevent a firmware update process from freezing due to abnormal update files, and thus avoids potentially serious system problems.
[0026] The mobile device 100 is a device that supports firmware update and includes an update agent 150 responsible for the firmware update, a boot loader 140, and a control unit 180 responsible for controlling overall operations of the mobile device 100. The mobile device 100 can download a plurality of update files from the FOTA server 300 to update the installed firmware. Particularly, the mobile device 100 temporarily stores the update files in a user data storage region 170 to verify the integrities of the update files.
[0043] If the first checksum matches the second checksum, the control unit 180 transfers the corresponding update files to the delta file storage region 160. Next, the control unit 180 resets the system flag for performing the firmware update operation in system reboot and then performs reboot of the mobile device 100. In the rebooting process, the control unit 180 can load the boot loader 140 to control the system booting. At this time, the control unit 180 checks the system flag to determine whether the firmware update is necessary. Upon determining that the firmware update is necessary, the control unit 180 resets the mobile device 100 and activates the update agent 150 to update the firmware. After completing the firmware update, the control unit 180 deletes the update files from the delta file storage region 160, sets the system back to an original state, and then reboots the mobile device 100.
[0051] In step 305, the mobile device 100 inspects the checksums of the downloaded update files, and determines whether the validities of all of the store update files in step 307, and determines whether all of the update files are invalid in step 309. According to an embodiment of the present invention, the FOTA server 300 provides checksums related to the update files such that the control unit 180 downloads the update files along with respective checksums. The control unit 180 verifies the checksums of the stored update files using the checksum (i.e., a second checksum) downloaded with the update files. The control unit 180 also verifies the integrities of all of the downloaded update files through the checksum inspection. More specifically, the control unit 180 compares the first checksum with the second checksum in order to determine whether there are any update files having a non-matching first and second checksums.
[0055] In the rebooting process, the mobile device 100 activates the update agent, in step 317. For example, the boot loader 140, which is executed first in the booting process of the mobile device 100, checks the system flag. More specifically, the boot loader 140 checks the system flag to determine whether to perform firmware update. As aforementioned, if the system flag is set to a value indicating the firmware update, the update agent is loaded. For example, the update agent can be loaded on the control unit 180.

Claim 23.    
Kim discloses the thin client device of claim 22, wherein the self-launching base loader, when executed by the processor, causes verification of the caching loader (0026, 0043, download the update agent and verify it based on checksum).

Claim 31. 
Kim discloses a method of managing firmware on a thin client device, the thin client device comprising a processor (0012, 0027-0030), the method comprising:
executing, by the processor, a base loader stored in nonvolatile memory of the thin client device to download, from a remote firmware server, a caching loader for nonvolatile storage on the thin client device (0009, 0021, 0030); and
executing, by the processor, the caching loader to (i) identify, via the remote firmware server, at least one newer version of at least one firmware application stored on the thin client device (FIG.3, blocks 315-325 and related text) and 
download the at least one newer version of the at least one identified firmware application for storage in the nonvolatile memory (FIG.3, blocks 301-305 and related text, connect to firmware-over-the-air FOTA server); and 
(ii) manage transition to the at least one downloaded newer version of the at least one firmware application (FIG.1, thin client device 100 and related text).

Claim 40. 
Kim discloses a system for managing firmware on a thin client device, the system comprising: a firmware server storing (1) a caching loader comprising processor-readable firmware instructions, and (ii) at least one firmware application (FIG.1, thin client device 100 and related text); and 
a client device comprising (i) at least one peripheral device facilitating interaction with a user, (i1) a processor, (iii) a network interface, and (iv) writable, nonvolatile memory storing a base loader comprising processor- readable firmware instructions which, when executed by the processor, cause communication, via the network interface, with the firmware server and facilitate downloading of the caching loader for storage in the nonvolatile memory (0026, 0043), 
wherein, upon downloading and installation of the caching loader (FIG.3, blocks 315-325 and related text), 
execution of the processor-readable firmware instructions thereof by the processor causes (i) identification of at least one newer version of at least one firmware application stored on the thin client device (FIG.3, blocks 301-305 and related text, connect to firmware-over-the-air FOTA server), 
(ii) downloading for storage, in the nonvolatile memory, of the at least one newer version from a remove firmware server (0006, 0007, 0021, 0030), and 
(iii) management of transition, on the thin client device, to the at least one downloaded newer version of the at least one firmware application (0012, 0027-0030).


Claim Rejections – 35 USC §103
8. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9. Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim in view of US 2012/0079287 A1 to Leclercq (hereafter Leclercq).

Claim 24.    
Kim discloses the thin client device of claim 23, wherein the self-launching base loader causes verification of the caching loader (0026, 0043, download the update agent and verify it based on checksum).
Kim does not disclose based on a digital certificate.
However, Leclercq further discloses based on a digital certificate (0025, 0088).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Leclercq‘s teaching into Kim‘s teaching.  One would have been motivated to do so to authenticate firmware image as suggested by Leclercq.


10. Claims 25, 34, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2006/0130046 A1 to O’Neill (hereafter O’Neill).

Claim 25.    
Kim does not disclose the thin client device of claim 22, wherein the caching loader, when executed by the processor, further causes downloading of a manifest from the firmware server, the identification of the at least one firmware application needed by the thin client device being based at least in part on the manifest.
However, O’Neill further discloses the caching loader, when executed by the processor, further causes downloading of a manifest from the firmware server, the identification of the at least one firmware application needed by the thin client device being based at least in part on the manifest (0046, 0066).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine O’Neill‘s teaching into Kim‘s teaching.  One would have been motivated to do so to include information necessary for updating as suggested by O’Neill.

Claim 34.    
O’Neill further discloses the method of claim 31, wherein the caching loader identifies the at least one newer version of the at least one identified firmware application by downloading a manifest from the remote firmware server (0046, 0066).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine O’Neill‘s teaching into Kim‘s teaching.  One would have been motivated to do so to include information necessary for updating as suggested by O’Neill.

Claim 44.
Claim 44 is a system version, which recite(s) the same limitations as those of claim 25, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 44.


11. Claims 26, 27, 35, 36, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2009/0062887 A1 to Mass et al. (hereafter Mass).

Claim 26.    
Kim does not disclose the thin client device of claim 22, wherein the caching loader is configured to manage the transition to the downloaded at least one newer version of the at least one identified firmware application by restricting deployment of the at least one newer version and override of a corresponding at least one previous version in accordance with a policy.
However, Mass further discloses caching loader is configured to manage the transition to the downloaded at least one newer version of the at least one identified firmware application by restricting deployment of the at least one newer version and override of a corresponding at least one previous version in accordance with a policy (in view of claim 27, restricting deployment = restricting deployment at daytimes, 0204).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Mass‘s teaching into Kim‘s teaching.  One would have been motivated to do so to update firmware when user devices in low utilization periods as suggested by Mass.

Claim 27.    
Kim does not disclose the thin client device of claim 26, wherein the policy requires the transition to occur only between specified times of the day or specified days of the week.
Mass further discloses the policy requires the transition to occur only between specified times of the day or specified days of the week (0113, 0199, 0271).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Mass‘s teaching into Kim‘s teaching.  One would have been motivated to do so to update firmware when user devices in low utilization periods as suggested by Mass.

Claims 35 and 36.
Claims 35 and 36 are method versions, which recite(s) the same limitations as those of claims 26 and 27, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 35 and 36.

Claims 45 and 46.
Claims 45 and 46 are system versions, which recite(s) the same limitations as those of claims 26 and 27, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 45 and 46.


12. Claims 29, 38, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Mass, and further in view of US 2008/0320466 A1 to Dias (hereafter Dias).

Claim 29.    
Kim and Mass do not disclose the thin client device of claim 26, wherein the policy requires the transition to occur immediately following the termination of a user session.
However, Dias further discloses the policy requires the transition to occur immediately following the termination of a user session (FIG.1, after blocks 120-122-124, immediately installing new version, 0006, 0008).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Dias‘ teaching into Kim and Mass’ teaching.  One would have been motivated to do so to prompt user for confirmation before installing as suggested by Dias.

Claim 38.
Claim 38 is a method version, which recite(s) the same limitations as those of claim 29, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 38.

Claim 48.
Claim 48 is a system version, which recite(s) the same limitations as those of claim 29, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 48.


13. Claims 30, 39, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2006/0026590 A1 to Berenberg et al. (hereafter Berenberg).

Claim 30.    
Kim does not disclose the thin client device of claim 22, wherein the caching loader is configured to cause the transition to the downloaded at least one newer version of the at least one identified firmware application by displaying an alert screen, shutting down a previous version of the at least one identified firmware application, and thereafter starting the newer version.
However, Berenberg further discloses wherein the caching loader is configured to cause the transition to the downloaded at least one newer version of the at least one identified firmware application by displaying an alert screen, shutting down a previous version of the at least one identified firmware application, and thereafter starting the newer version (FIG.2 and related text).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Berenberg‘s teaching into Kim‘s teaching.  One would have been motivated to do so to notify user the updating process as suggested by Berenberg.

Claim 39.
Claim 36 is a method version, which recite(s) the same limitations as those of claim 30, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 39.

Claim 49.
Claim 49 is a system version, which recite(s) the same limitations as those of claim 30, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 49.


14. Claims 32, 33, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2006/0200658 to Penkethman (hereafter Penkethman).

Claim 32.    
Kim does not disclose the method of claim 31, wherein the caching loader is executed to verify the at least one firmware application and/or verify the at least one newer version.
However, Penkethman further discloses the caching loader is executed to verify the at least one firmware application and/or verify the at least one newer version (0044).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Penkethman’s teaching into Kim‘s teaching.  One would have been motivated to do so to verify the firmware image has not been tampered after it was created as suggested by Penkethman.

Claim 33.    
Penkethman further discloses the method of claim 32, wherein the caching loader verifies based on a digital certificate (0047).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Penkethman’s teaching into Kim‘s teaching.  One would have been motivated to do so to verify the firmware image has not been tampered after it was created as suggested by Penkethman.

Claim 41.    
Penkethman further discloses the system of claim 40, wherein the processor-readable firmware instructions, when executed by the processor, further cause (i) verification of the at least one identified firmware application and/or (ii) verification of the at least one newer version (0047).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Penkethman’s teaching into Kim‘s teaching.  One would have been motivated to do so to verify the firmware image has not been tampered after it was created as suggested by Penkethman.


15. Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2004/0093592 A1 to Rao (hereafter Rao).

Claim 42.    
Kim does not disclose the system of claim 40, wherein the client device comprises an authentication device.
 	However, Rao further discloses the client device comprises an authentication device (0005, 0009).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Rao‘s teaching into Kim‘s teaching.  One would have been motivated to do so to perform authentication as suggested by Rao.

Claim 43.
Rao further discloses the system of claim 24, wherein the authentication device comprises at least one of a fingerprint reader, a card reader, or an RFID reader (0005, 0009).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Rao‘s teaching into Kim and Leclercq‘s teaching.  One would have been motivated to do so to perform authentication as suggested by Rao.


Conclusion
16. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

17. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192